Citation Nr: 0907960	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-30 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from 
April 1951 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 Regional Office (RO) in 
Indianapolis, Indiana rating decision, which denied the claim 
on appeal.

In April 2008, a local hearing was held before a Decision 
Review Officer at the Indianapolis, Indiana RO.  A transcript 
of this proceeding has been associated with the claims 
folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of a low back 
disability that is etiologically related to a disease, 
injury, or event in service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The Department of Veteran's Affairs (VA) has met all 
statutory and regulatory notice and duty to assist provisions 
with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA letter dated in January 2007 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  This letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The same January 2007 letter from the RO explained to the 
Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  However, VA's 
duty to provide a medical examination is not triggered unless 
the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability, 
unless such connection is presumed.  38 U.S.C.A. §§ 1116, 
5103A; 38 C.F.R. § 3.309(e); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

There is no competent evidence in the claims file of a 
current diagnosis of a low back disability, nor a competent 
medical opinion linking any current back complaints to 
service.  The Board is cognizant that there are instances 
where lay testimony can serve to establish an association 
between service and the claimed disability for the purpose of 
satisfying the criteria of McLendon.  However, as discussed 
in greater detail below, the Board finds the Veteran's lay 
assertions of a low back injury in service and continuous 
symptomatology thereafter not credible.  Under such 
circumstances, the Board finds that obtaining a VA 
examination or opinion is not necessary to decide this 
appeal.  38 C.F.R. § 3.159.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
To establish service connection for a disorder there must be: 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  Service connection, furthermore, may be 
granted when a chronic disease or disability is not present 
in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

The Veteran alleges he has a low back condition due to an 
injury sustained while attempting to climb into his upper 
bunk in August 1951.  In this regard, the Veteran's service 
treatment records do reflect that he was hospitalized in 
August 1951 based on his complaints of backache and numbness 
of the right leg.  However, to determine the existence and 
degree of his physical injuries, the Veteran received testing 
on his low back, including x-rays, spinal tap, and other 
studies.  The records indicate that all testing was negative 
for neurological or other physical impairment of the low 
back.  As stated in the records, "Physical, neurological and 
other studies done at this hospital were essentially negative 
throughout."  In short, the treating medical professionals 
found no objective evidence of a low back injury, condition, 
or disability.

Furthermore, the treating medical staff ultimately determined 
that the Veteran's reports of a low back injury were based, 
not on an actual injury, but on a psychological disorder.  
The Veteran was diagnosed with "psychogenic disturbance" 
based on his depression, homesickness, concern about his 
father recently losing his job, his sister recently injuring 
her leg, concerns about his parent's financial status, 
regrets about joining the military, and general nervousness 
and emotional instability.  When testing made it clear that 
the Veteran had not suffered a low back injury, treating 
professionals discussed a return to duty with the Veteran.  
However, he objected to a return to duty based on "his 
difficult situation at home [and] fear of his own 'mental 
health' if he returned to duty."  In September 1951 his 
diagnosis was officially noted as "passive dependency 
reaction."  

Following multiple psychiatric examinations, the Veteran was 
found psychologically unfit for further service and was 
granted an honorable discharge.  The Veteran was informed of 
the recommended disposition and agreed to the discharge for 
being psychologically unfit.

Following service, the claims file is silent as to a 
diagnosis of a low back disability.  Indeed, the Veteran has 
not sought VA or private treatment for his alleged low back 
condition in more than five (5) decades after service.  The 
Veteran reported in the April 2008 local hearing that he had 
sought treatment for his upper back and both knees, but never 
for his low back.  

In support of his claim, during the April 2008 hearing the 
Veteran reported experiencing continuing pain in the low back 
after the August 1951 incident.  Although he admitted never 
seeking medical treatment after service, the Veteran claimed 
to have "self-medicated" for the pain using over-the-
counter medications.  The Veteran also indicated during the 
hearing that he "limped quite a bit" following the alleged 
injury.  

The Board notes that the Veteran's statements regarding his 
low back pain and subsequent continuous symptoms were 
considered.  Credibility, however, is an adjudicative and not 
a medical determination.  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the veteran's statements as to the 
circumstances of his in-service injury are inconsistent with 
the objective medical record, as well as his own admissions 
during service that he was seeking to stay in the hospital to 
avoid returning to duty.  The Veteran asserted in his formal 
application that he was hospitalized in service for two 
months for treatment of a back injury, but no reference was 
made to any of the mental health evaluations performed, his 
own admission at that time as to why he wished to stay 
hospitalized, or the circumstances of his ultimate discharge.  
In his notice of disagreement, he suggested that he was 
discharged from service due to his back injury, which is 
entirely inconsistent with the documentation contained n his 
claimed file.  In fact, the only medical evidence of record 
dealing with whether or not he did experience any back injury 
in service, which is also contemporaneous to the alleged 
injury, clearly rebuts the Veteran's claims of a low back 
injury at that time.

In short, the Board gives greater credence and weight to the 
contemporaneous medical records filed in this matter.  
Regardless of whether the Veteran is purposely 
mischaracterizing the events in service or unintentionally 
doing so because of some other reason, the ultimate 
conclusion is that his statements are simply not credible 
evidence.  As discussed above, there are objective documents 
that clearly refute his claim of suffering a low back injury 
in August 1951 in service.  Because of the inconsistency, and 
the lack of corroborating objective evidence, the Board finds 
that the Veteran's allegations have no probative value.

In summary, the Veteran has offered no credible evidence of 
an in-service injury or aggravation, no current diagnosis of 
a low back disability, and no medical professional linking an 
in-service injury to a current disability.  The Veteran's 
only evidence is his unsupported (and, indeed, contradicted) 
claim of an in-service back injury and ongoing pain and a 
limp stemming from that injury.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
the claim, and that service connection for a low back 
condition is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); see generally Gilbert, supra.


ORDER

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


